United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3503SD
                                  _____________

Cheryl A. Sparagon,                  *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of South Dakota.
Kenneth S. Apfel, Commissioner of    *
Social Security,                     *      [UNPUBLISHED]
                                     *
                   Appellee.         *
                               _____________

                           Submitted: April 16, 1998
                               Filed: April 22, 1998
                                _____________

Before FAGG, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

       Cheryl A. Sparagon appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Sparagon disability insurance benefits.
Sparagon's appeal presents no novel issues to justify an extended discussion. Having
reviewed the parties' briefs and the record, we affirm for the reasons stated in the
district court's memorandum opinion and order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-